IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


TIMOTHY RODENIUS AND THE                       : No. 91 WM 2015
PEOPLE,                                        :
                                               :
                     Petitioners               :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA                   :
AND THOMAS G. SAYLOR,                          :
                                               :
                     Respondents               :


                                            ORDER



PER CURIAM

       AND NOW, this 5th day of February, 2016, the Application for Leave to File

Original Process is GRANTED and the Petition for Writ of Quo Warranto and

Mandamus is DENIED.

       Mr. Chief Justice Saylor and Mr. Justice Eakin did not participate in the

consideration or decision of this matter.